DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    FOUNDATION FLOORING, LLC,
                            Appellant,

                                      v.

              JAMES REICHARD and FADER REICHARD,
                           Appellees.

                               No. 4D20-1154

                               [March 17, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. CACE-17-
000864.

  Peter Ticktin, Michael Vater and Emily B. Chatzky of The Ticktin Law
Group, Deerfield Beach, for appellant.

    John J. Shahady of Shahady & Wurtenberger, P.A., Fort Lauderdale,
for appellee Fader Reichard.

PER CURIAM.

    Affirmed. See Gaffney v. Gaffney, 965 So. 2d 1217, 1221–22 (Fla. 4th
DCA 2007) (a trial court does not abuse its discretion when it declines to
consider matters raised for the first time in a rehearing motion); Fitchner
v. Lifesouth Cmty. Blood Ctrs., Inc., 88 So. 3d 269, 278 (Fla. 1st DCA 2012)
(trial judges have the authority, but are not required, to consider new
issues that are presented for the first time on rehearing); see also
Plantation Gen. Hosp. Ltd. P’ship v. Div. of Admin. Hearings, 243 So. 3d
985, 993 (Fla. 4th DCA 2018) (an appellate court will not consider an
argument raised for the first time in a motion for rehearing at the trial
level, as it was not properly preserved for appeal); Bennett v. Deutsche
Bank Nat’l Tr. Co., 124 So. 3d 320, 321 (Fla. 4th DCA 2013) (same).

WARNER, DAMOORGIAN and FORST, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.